Citation Nr: 1431320	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected deviated nasal septum and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that, in pertinent part, denied service connection for sleep apnea.  The Veteran timely appealed.

In March 2011, the Veteran and his wife testified during a hearing before a former Veterans Law Judge.  In June 2011, the Board remanded the matters for additional development.  

In August 2013, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge who conducted the March 2011 Board hearing and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he did not want an additional hearing.

In October 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDING OF FACT

Sleep apnea was not present during active service, and is not otherwise related to service; nor is it due to or aggravated by the service-connected deviated nasal septum and rhinitis.


CONCLUSION OF LAW

Sleep apnea was not incurred in service and is not secondary to the service-connected deviated nasal septum and rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through June 2008 and June 2011 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2011 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the former Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

In this case, the record reflects that the Veteran was first diagnosed with sleep apnea many years after his military discharge from service; and that the disability has, in fact, improved.  The Veteran is not entitled to direct service connection for sleep apnea because there is no competent evidence linking his current disability to any disease or injury in active service.

Service treatment records do not reflect any findings or complaints of sleep apnea.  The Veteran underwent no treatment for sleep apnea in service.  Sleep apnea was not noted at the time of the Veteran's separation examination from active service in October 1971.  The Veteran also reported a one-month history of episodes of waking up in the middle of the night short of breath in March 1994, at which time he was treated with a decongestant and a nasal spray; and his symptoms improved considerably since then.

Records show that the Veteran's wife complained of his snoring in a statement of May 2001, and the Veteran then underwent sleep studies and was diagnosed with sleep apnea.  Thus, the evidence of record weighs against a finding that sleep apnea was present during active service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.  While the Veteran and his wife are competent to report symptoms, they are not competent to provide an etiology opinion linking sleep apnea to service, as this is beyond the capacity of a lay person to observe.  

Here, the Veteran asserts that his sleep apnea is secondary to his service-connected deviated nasal septum and rhinitis.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

Private treatment records, dated in November 2003, show that the Veteran admitted to snoring quite a bit; and that his wife reported that the Veteran at times held his breath while sleeping.  He underwent a sleep study in December 2003, and was diagnosed with significant obstructive sleep apnea syndrome.  Treating options were discussed, and weight loss was recommended.  Following further study, a C-Pap was provided to the Veteran.

In January 2006, the Veteran reported that he no longer used a C-Pap because he had changed his sleeping style, and no longer snored.

During a December 2007 VA examination, the Veteran reported that he had been diagnosed with sleep apnea and was prescribed a C-Pap, which he used once in a while.  In addition to signs of nasal obstruction, examination revealed the following nasal findings:  Small oropharyngeal aperture, short neck, obese.  The examiner then opined that the Veteran's deviated nasal septum was less likely as not the cause of his sleep apnea.  In support of the opinion, the examiner noted that the Veteran's oropharyngeal, neck abnormalities, and obesity were more prominent causes of his sleep disorder.

Following the Board's June 2011 remand, the Veteran underwent a VA examination in July 2011 for purposes of determining whether the Veteran's sleep apnea was proximately due to or the result of, or aggravated by his service-connected deviated nasal septum and rhinitis.  The claims file was reviewed by the examiner.  The examiner noted the onset of sleep apnea in 2003; and that the Veteran had suffered a fracture of the right orbit/nasal bones around 1969, and had residual nasal septal deviation with some nasal obstruction symptoms.  The examiner also noted that, following a sleep study, the Veteran was provided a C-Pap; and that, since then, he lost some weight and changed his sleeping habits.  The examiner noted that the Veteran's symptoms improved, and that he quit using the C-Pap two years ago and had no current problem-e.g., no daytime fatigue or sleepiness.  The Veteran still used a nasal spray, which made breathing easier.

Following examination in July 2011, the examiner opined that the Veteran's sleep apnea was not caused by or a result of service-connected deviated nasal septum and rhinitis.  The examiner agreed that the Veteran's most likely factor for sleep apnea was his obesity, and noted that the Veteran's symptoms improved with weight loss.  The examiner also reasoned that, while nasal airway abnormalities can be risk factors, those are only if accompanied by hypertrophied tonsils or adenoids, which did not apply to this Veteran.  The examiner then concluded that the Veteran's neck abnormalities (thick neck) and obesity were more prominent causes for his sleep apnea.

Pursuant to the Board's October 2013 remand, the Veteran underwent another VA examination in November 2013.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner also opined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that obstructive sleep apnea was diagnosed more than thirty years after the Veteran's active service and that it did not have its onset in active service.  Moreover, the examiner opined that the Veteran's obstructive sleep apnea is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected deviated nasal septum and rhinitis.  In support of the opinion, the examiner reasoned that the Veteran's main risk factors for obstructive sleep apnea are his weight (obesity) and thick neck circumference (greater than 17 inches), which are known and accepted risk factors for obstructive sleep apnea; and that nasal septal deviation as a risk factor is controversial, and not generally accepted.

Likewise, the November 2013 examiner opined that it is not likely that the Veteran's deviated nasal septum and rhinitis could aggravate his sleep apnea, because these conditions are not considered risk factors for sleep apnea.  In addition, the examiner explained that the Veteran's baseline level of severity of sleep apnea in 2003 was significant, with an apnea-hypopnea index of 65 per hour and the lowest oxygen saturation of 64 percent.  The examiner noted that the Veteran was put on a CPAP in 2004, and that his current sleep apnea is not more severe; and that the Veteran is able to function without a CPAP.   

Moreover, the Board finds that, given the notation of improvement of symptoms of sleep apnea as a result of the Veteran's weight loss, as described by the July 2011 examiner, any evidence of aggravation or of a permanent increase of severity of symptoms of sleep apnea beyond natural progression is indeed lacking in this case.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds both the July 2011 and November 2013 examination reports to be persuasive in finding that current sleep apnea was less likely related to active service, or due to or aggravated by the service-connected deviated nasal septum and rhinitis.  The VA examiners reviewed the medical history and provided a rationale which considered whether there was any relationship between deviated nasal septum and rhinitis, and sleep apnea.  The evidence, including the service separation examination, does not show that sleep apnea was present in service.  The medical evidence also shows overall improvement of symptoms of sleep apnea with weight loss; there is, thus no basis for sleep apnea to be aggravated by the service-connected deviated nasal septum and rhinitis.  The Board finds the opinions in the July 2011 and November 2013 examination reports are factually accurate, fully articulated, and contain sound reasoning. Therefore, the opinions are afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran contends that his sleep apnea was caused by or had worsened due to his deviated nasal septum and rhinitis, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying sleep apnea, or to identify that a disability such as sleep apnea is related to service or due to or aggravated by his service-connected deviated nasal septum and rhinitis.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

While literature concerning sleep apnea, to include potential causes therefore, was submitted, the information therein is too general in nature to provide, alone, the necessary evidence to support a grant of service connection.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). The documents in the current case do not address the facts of this specific case and thus are not entitled to any probative weight.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for sleep apnea, to include as secondary to deviated nasal septum and rhinitis.  On this
matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea, to include as secondary to deviated nasal septum and rhinitis, is denied.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


